 A. O. SMITH CORPORATION321appropriate for purposes of collective bargaining within the meaningof Section 9(b) of the Act:All production and maintenance employees ,including truckdrivers,but excluding all office clerical employees, guards, professional em-ployees, and supervisors as defined in the Act.,[Text of Direction of Election omitted from publication.]The panties stipulated that the dispatcher was the only supervisor outside of theEmployer's officer,., within themeaningof the Act.A.0.Smith CorporationandUnited Electrical, Radio andMachine Workers of America,Local 1004andInternationalBrotherhood of ElectricalWorkers, Local1710,AFL-CIO,Party to the Contract.Case No. 21-CA-2851.December 5, 1958DECISION AND ORDEROn May 8, 1958,TrialExaminerMartinS.Bennett issued hisIntermediate Report in the above-en titled proceeding,finding thatthe Respondents had engaged in andwere engaging in certain unfairlabor practices in violation of Section 8(a) (1),(2)and (3) of theAct and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. The Trial Examiner further recom-mended that an allegation of an independent violation of Section8(a) (1) of the Act by the Respondent be dismissed.Thereafter theRespondent and the General Counsel filed exceptions,and the Re-spondent filed a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act,the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers,Jenkins, andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and the brief,and the entire recordin the case,and hereby adopts the findings, conclusions,and recom-mendations 1 of the Trial Examiner.ITo the extentthat the recommended remedy maybe construed not to require re-imbursementto the original four employees at Anaheimfor sumspaid the IBEW sub-sequenttoNovember 7, 1957,pursuantto the contract,we do not adopt it, and thoseemployees will be reimbursedfor such sums.122 NLRB No. 49.505395-59-vol. 12222 '322DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the entire record in the case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent A. O. Smith Cor-poration,Anaheim, California, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Giving effect to, performing, or in any way enforcing itsagreement of November 7, 1957, with the IBEW, or any extension,renewal, modification, or supplement thereof, or any other contractwith said union applicable to the Anaheim plant which may now bein force.(b)Recognizing the IBEW, or any successor thereto, as the col-lective-bargaining representative of its Anaheim employees unlessand until the said labor organization shall have demonstrated itsexclusivemajority representative status pursuant to a Board-con-.ducted election among the Respondent's employees.(c)Discriminating against employees in regard to terms and con-,ditions of employment, except to the extent permitted under Section8(a) (3) of the Act.(d) Interfering with, restraining, or coercing its employees in theright to engage in or refrain from engaging in any or all of theactivities guaranteed them by Section 7 of the Act, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,-executed in conformity with Section 8(a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Withdraw and withhold recognition from the IBEW or anysuccessor labor organization as the representative of its employees atAnaheim, California, unless and until such labor organization shallhave demonstrated its exclusive majority representative status pur-suant to a Board-conducted election among the Respondent's em-ployees.(b)Reimburse all Anaheim employees for initiation fees and duespaid to the MEW subsequent to November 7, 1957, pursuant to thecontract or any superseding agreement between Respondent and theIBEW.(c)Post at its plant at Anaheim, California, copies of the noticeattached hereto marked "Appendix A." 2 Copies of said notice, to befurnished by the Regional Director for the Twenty-first Region,shall, after being signed by Respondent's authorized representative,2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." A. 0. SMITH CORPORATION323be posted by it immediately upon receipt thereof and maintainedfor sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent, to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director in writing, within ten (10) daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith.AND IT IS FURTHER ORDERED that the complaint against the Re-spondent with respect to the allegation concerning an independentviolation of Section 8(a) (1) of the Act, based upon an alleged state-ment contained in paragraph 8 of the complaint concerning the rea-son for removing the Aeronautical Division from Los Angeles toAnaheim, be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT give effect to, perform, or in any way enforceour agreement of November 7, 1957, with International Brother-hood of Electrical Workers, Local 1710, AFL-CIO, or any ex-tension, renewal, modification, or supplement thereto, or anyother contract with that organization which may now be in forcecovering our Anaheim plant.WE WILL withdraw and withhold all recognition from Inter-national Brotherhood of ElectricalWorkers, Local 1710, AFL-CIO, or any successor thereto, as the collective-bargaining repre-sentative of the employees of our Anaheim plant unless and untilsaid organization shall have demonstrated its exclusive majorityrepresentative status pursuant to a Board conducted electionamong our employees.WE WILL NOT encourage membership in said labor organiza-tion, or in any other labor organization, by discriminating in anymanner against our employees in regard to terms and conditionsof employment, except to the extent permitted under Section8(a) (3) of the Act.WVE WILL reimburse our Anaheim employees for all initiationfees and dues paid to International Brotherhood of ElectricalWorkers, Local 1710, AFL-CIO, subsequent to November 7,1957.WE WILL NOT interfere with, restrain, or coerce our employeesin the right to engage in or refrain from engaging in any or 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDall of the activities guaranteed them by Section 7 of the Na-tional Labor Relations Act, except to the extent that such rightmay be affected by all agreement requiring membership in alabor organization as a condition of employment, executed iilconformity with Section 8(a) (3) of the Act.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of any labor organization, except tothe extent that this right may be affected by an agreement executedin conformity with Section 8(a) (3) of the Act.A. 0. S-)rrrl-I CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 clays from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding is brought pursuant to a complaint issued by the General Coun-sel of the National Labor Relations Board against A. O. Smith Corporation, hereincalled Respondent. The complaint, dated January 29, 1958, alleged that Respond-ent had engaged in unfair labor practices within the meaning of Section 8(a)(1),(2) and (3) of the National Labor Relations Act.Copies of the complaint, thecharges upon which it was based, and notice of hearing thereon were duly servedupon Respondent.'The complaint alleged that (1) Respondent was signatory to a collective-bar-gaining agreement dated December 12, 1955, with United Electrical, Radio. andMachine Workers of America, Local 1004, herein called the UE, covering certainemployees at its Los Angeles plant for a period of time extending to December 11,1958; (2) on or about November 7, 1957, Respondent entered into a union-securityagreement with the IBEW, covering certain employees at its Anaheim, California,plant; (3) this contract was entered into at a time when the IBEW was not therepresentative of such employees and the UE was; (4) certain representatives ofRespondent stated that Respondent transferred various operations from the LosAngeles to the Anaheim plant because Respondent could not operate under theUE contract; and (5) Respondent has required employees covered by the Novem-ber 7, 1957, contract to pay fees and dues. Respondent's duly filed answer ad-mitted.the existence.of the contract with the UE; alleged that the Anaheim plantwas a separate appropriate bargaining unit; denied that the UE represented a.majority of the Anaheim employees; and denied the commission of any unfair,labor practices.Pursuant to notice, a hearing was held at Los Angeles, California, before theduly designated Trial Examiner on March 5 and 6, 1958. The parties were repre-sented by counsel and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce relevant evidence.At the close of thehearing, oral argument was presented by the General Counsel and briefs havebeen received from the UE and Respondent.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTRespondent A. O. Smith Corporation is a New York corporation which main-tainsplants in several States of the United States including several plants in the'Copies ofthe pleadings and related documentswere also served upon InternationalBrotherhood of ElectricalWorkers, Local 1710, AFL-CIO, herein called the IBEW' anddesignatedabove as Party to the Contract. A. 0. SMITH CORPORATION325Los Angeles, California,area.It is engaged in the manufacture of meters, service.station pumps,submersible pumps, gunmounts, and other productsrelating tomilitary use.During the 12-month period preceding the issuance of theinstantcomplaint,Respondent shipped products valued in excess of $50,000 from itsCalifornia plants topoints outsidethe State of California. I find that the opera-tions of Respondent affect commerce and that it would effectuate the purposes ofthe Act toassert jurisdictionherein.H.THE LABOR ORGANIZATIONS INVOLVEDUnited Electrical,Radio and Machine Workers of America, Local 1004, andInternational Brotherhood of Electrical Workers, Local 1710,AFL-CIO,are labor-organizations admitting to membership the employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. IntroductionThe General Counsel contends that Respondent gave unlawful support to theIBEW by entering into a union-security contract with that labor organization cov-ering the employees of its Anaheim, California, plant.He has proceeded on twoparallel theories (1) recognition was premature because the newly establishedexpanding plant did not have a representative number of personnel, and (2)Respondent granted recognition to the 1BEW at a time when the UE also soughtrecognition, thus creating a question concerning representation, a situation whichshould have been resolved through the processes of the Board and not by Re-spondent.Initial treatment is given to the General Counsel's first contention.A consideration of Respondent's organizational structure in the Los Angelesarea reveals the following.Respondent operates a plant in Los Angeles which isknown as the Pacific Coast Works and employs approximately 500.Productionisnow concentrated primarily in nonmilitary work; as an adjunct to the PacificCoast Works, Respondent also operates a foundry at Maywood, California, in theLos Angeles area.The instant case stems from the transfer in 1957 of certain military operationsfrom the Los Angeles plant to a new plant in Anaheim. Prior to theperiod mate-rialherein, the fall of 1957, certain military operations were performed at theLos Angeles plant; these amounted to approximately 4 percent of production.There was no separate organic military department as such, but the work wasperformed for the aeronautical department headed by Arnold Prosser, then assist-ant general manager of the Pacific Coast Works, by regular divisions of the plant;intracompany charges were made for the use of personnel on this military pro-duction which included components for aircraft.In June of 1957 it was decided to set up a separate, independent division ina new plant to handle solely military operations.On August 1 Prosser was desig-nated as manager of the Aeronautical-Western Division of Respondent and func-tioned in this role at the Los Angeles plant.On October 1 a new plant was leasedat Anaheim, California, 20 miles distant from the Los Angeles plant.The intentwas to establish the Anaheim plant as an independent operating facility of Respond-ent consistent with company policy.2Prosser's immediate subordinate on the newventure was Robert L. Green, designated as manager of engineering and sales fortheAeronautical-WesternDivision.Green was previously a sales engineer incharge of engineering for the aeronautical department at the Los Angeles plantand together with Prosser went on the payroll of the new division on August 1.From October 1 through November 1 there wasdiscussion concerning theoperations to be transferred from Los Angeles to Anaheim. Selected for transferwere manufacturing operations on a pump, bomb ejector, gun mount, and a cylin-der.There was uncertainty only as to the transfer of the pump, but on the morn-ing of November 1 it was finally decided to move the pump together with theother items.All of theseitemshad been previously produced in the aeronauticaldepartment at Los Angeles.It is to be noted that the Anaheim plant had no personnel manager as suchuntil the second week in November when White was appointed to the position.Prior to that date personnel duties devolved upon Green for the reason, as heput it, that there was no one assigned to the job and he assumed the duties. Also2In 1955 Respondent had given thought to moving the entire Los Angeles facility toanother location elsewhere in California but this was abandoned. It is clear, and I find,that the move to Anaheim was of a different nature and Involved solely the militaryproduction. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaying a role in personnel work was Ray Haeger,personnel manager at the Los.Angeles plant.Although Haeger ostensibly had no official connection as suchwith the Anaheim plant, he was very much in the picture in discussions of thetransfer of personnel from Los Angeles to Anaheim,and in discussion of attemptsby the UE to obtain recognition at Anaheim.At no time did Haeger claim that he lacked authority to discuss the Anaheim.operation and I find that he held himself out as an agent of Respondent for thatpurpose.Nor did anyone in Respondent'sorganization connected with the Ana-heim plant or in Milwaukee headquarters ever claim that Haeger was acting.beyond his authority during this time when the Anaheim plant was being set up.B. Recognition of the IBEWThe UE has been the collective-bargaining representative,at least since Decem-ber 12, 1955,of the production and maintenance employees of the A. O. SmithCorporation,Pacific Coast Works with the customary exclusions; also excludedfrom the unit were welding division employees,these consisting of a group repre-sented by another labor organization.This agreement as modified has been ex-tended through December 11, 1958, and it contains a union-security clause requir-ing new employees to join the UE I month after entrance into the employ of thecompany.On or about September 25, 1957, Prosser held a meeting with representativesof the IBEW.He testified that he wished to operate without a labor organizationin the new plant but had the problem of obtaining electrical workers to installequipment and was aware from experience that these men were likely to be mem-bers of the IBEW. Anticipating problems in securing such personnel he met withthe IBEW "for the purpose of discussing labor rates."While he claimed that hedid not discuss the recruitment of personnel he further testified that "we wantedto determine what type of a union they were."According to Green,manager of engineering and sales, he and Prosser hadplanned prior to November 1, 1957, to recruit 18 employees for initial production.This planning was predicated upon the transfer of the pump work, one of thefour types of work ultimately transferred.The decision to transfer the pump workwas made on the morning of November 1 and, as a result,the estimate of 18personnel was reaffirmed as of that date.According to Prosser they planned anincrease in personnel to a figure of 25 by March 1, 1958.Green further testified,however, that prior to November 5, on an unspecifieddate but apparently shortly before,itbecame necessary to push back productionon certain cylinders for Convair.As a result, his estimate of manpower wasreduced on November 5 from 18 to 15. This figure,as in the case of the pre-vious figures,does not include salaried personnel but only unsalaried productionand maintenance personnel.As set forth,personnel duties at Anaheim had been assumed by Green in theabsence of an official personnel man.Green uncontrovertedly testified that hehired two employees on October 27 or 28, and a third on October 31.A fourthstarted on November 1 or 4. It appears that all four men were new employeeswho had not worked at Los Angeles.It is also clear that as of the afternoon of November 1, as Green testified, ithad been decided definitively which products would be transferred to Anaheim.Respondent'sofficials also knew at that time which employees at Los Angeleswould be affected by the move,viz,those Los Angeles employees who had beenworking on the military work. In this respect it is to be noted that the movedid not involve any changes in the products manufactured.It involved rathera splitting off of the small volume of military production from the much largercivilian production and establishing the former in a separate division.The moveaffected seven employees most of whom had lengthy tenure and who had ex-pressed concern to their foreman, Shuffield, over possible loss of work.Indeed,Green spoke with three of the seven employees,Wogberg, Stone, andPoissant,on the afternoon of November 1, concerning their situation and employ-ment prospects at Anaheim.All three as well as a fourth,Davis, were exemplaryemployees whom Green was willing or desirous to hire at Anaheim.In fact.Green then decided to hire these four employees at Anaheim,but did not tellthem so, pending their decision to quit at Los Angeles and be rehired at Anaheim,consistent with Respondent's personnel practice.This is discussed in more detailhereinafter. A. O. SMITH CORPORATION327Returning to the picture as it existed on November 1, it is clear that Respond-ent had three or four employees on the Anaheim payroll.3 It appears that anIBEW representative appeared on the scene on or about November 1 and obtainedsignatures from the employees then working there.The signature of the fourthemployee was obtained prior to November 5.None of these four employees werethen performing production work.While they were scheduled to be productionworkers, Prosser testified that at the time "they were assisting in preparing a plantfor production."Stated otherwise, and as Green conceded, production did notstart until November 8, although Green elsewhere testified that two men startedon production on November 7. In fact, equipment was in the process of beingmoved from Los Angeles to Anaheim during the week of November 4.Late in the afternoon of November 1, Prosser was personally handed a letterbearing the same date wherein an international representative of the IBEW advisedRespondent that his labor organization represented a majority of the production.and maintenance employees at Anaheim and requested a meeting to discuss nego-tiation of a contract.Prosser testified that he immediately telephoned Respond-ent's labor relations department in Milwaukee,Wisconsin, notified them of theletter,and requested instructions.Apparently he was instructed to inspect theIBEW's proof of majority because on November 4 he contacted the IBEW andarranged a meeting at the plant for November 5.The meeting was duly heldon November 5 and the IBEW presented its four designation cards. Prosser veri-fied the signatures and on November 5 sent the following letter to the IBEW:Membership cards of Local Union #1710, International Brotherhood ofElectricalWorkers signed by all of the production and maintenance employeesof the A. O. Smith Corporation, Aeronautical, Western Division, Anaheim,California were presented to and examined by Messrs. T. White, O. Peters.and the undersigned at a meeting held November 5, 1957 with Messrs. W. E.Creveling and H. M. Fesperman, representatives of Local 1710.This exami-nation showed that all of the production and maintenance employees of theAeronautical,Western Division were members of and represented by yourunion.Therefore, in reply to your letter of November 1, 1957 the A. O. SmithCorporation, Aeronautical,Western Division, Anaheim, California does recog-nize Local Union #1710, International Brotherhood of Electrical Workersas the Collective Bargaining agent for all production and maintenance em-ployees of the A. O. Smith Corporation, Aeronautical Western Division and-we are therefore willing to commence negotiations of a collective bargainingagreement covering these employees.We are available to begin such negotiations at a mutually convenient time.On November 7, two days later, Respondent and the IBEW signed a contractrunning through November 15, 1960, covering the Anaheim plant; it containeda clause requiring all employees to join the IBEW 30 days after the date of thecontract or after hiring in the case of new employees.There were 17 productionand maintenance employees at Anaheim by the end of November; 18 by December31; 21 by January 21; and 25 by March 1. There are now from 21 to 24 em-ployees on the payroll.As described below, employees Stone, Wogberg, and Davis of the Los Angelesplant started work at Anaheim on November 9 and employee Poissant on Novem-ber 11.All four testified that several days after they started, they were sum-moned to the office, individually, to confer with Prosser and Green and that theIBEW contract was discussed.According to Poissant and Davis, they were toldthat they would be required to join the IBEW. Stone recalled a reference to-union security and both Stone and Wogberg "understood" they had to join. Greenadmitted that on these occasions he went over the IBEW contract with each man.He further testified that the men were not told they had to join but admitted thathe did point out the union-security clause of the contract to them. I find that themen were put on notice that the contract gave them 30 days to join the IBEWon penalty of discharge.C. Analysis and conclusionsIt is clear from the foregoing that at the time Respondent recognized the IBEW,November 5, 1957, there were four employees on the Anaheim payroll and thatthe IBEW represented all four. It is equally clear that production had not starteda According to Prosser, the fourth was hired on November 4. Green testified that thefourth was hired on November 1. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the plant and that all four men were not on production until November 8, theday after the contract was executed.Furthermore, as set forth above, at the timerecognition was extended to the IBEW, Respondent had projected an immediateand substantial expansion in personnel and that expansion was realized in duecourse.At the very least Respondent planned to commence operations with 15employees. Indeed, Green conceded that four people were not enough to operatethe plant based upon a minimum production schedule.In addition to the foregoing there is the fact that at the time recognition wasgranted, Respondent's officials at Anaheim knew that four UE members from theLos Angeles plant possessing 11 to 19 years of seniority and experience wouldprobably be starting at Anaheim.While they did not actually start at Anaheimuntil a later date, Stone, Davis, and Wogberg, on November 9, and Poissant onNovember 11, a brief consideration of the history preceding their move to Ana-heim will demonstrate the rather extensive knowledge of their impending arrivalon the part of Anaheim officials.On or about Friday, November 1, seven employees in the Los Angeles plantwho were to be affected by the transfer of operations to Anaheim were givena 5-working-day layoff notice effective Friday, November 8.There had been anumber of meetings between the UE plant committee and officials at the LosAngeles plant concerning the Anaheim operation.The UE claimed on theseoccasions that their Los Angeles contract would be or should be applicable toAnaheim.4What is significant here is that Prosser admitted he knew prior to November 4that the UE wished to negotiate concerning the use at Anaheim of Los Angelespersonnel.In fact, he had admittedly discussed this subject during October.And, as stated, Green admitted that he knew on the afternoon of November 1which men would be affected by the move.He also admitted that he had madeup his mind to hire Stone, Davis, Poissant, and Wogberg, all of whom he hadinterviewed but had not advised as to his intent.This involved Respondent'spersonnel policy of not transferring rank-and-file employees but rather requiringa quit at Los Angeles and a new hiring at Anaheim. The fact still is that atleast by November 4, Green told these four men, all of whom had displayediinterest, that he would consider them for employment; all four were UE membersin good standing whose dues were checked off through the month of November.Indeed, as Davis testified and I find, Green told him on November 4 that if hewished to he could work at Anaheim.5Bearing in mind that the jobs of these four were to be eliminated at LosAngeles, it hardly seems doubtful that the men would not have transferred.Andwhile their lengthy seniority would have entitled them to bump employees of lessseniority, this would have involved a reduction in pay at Los Angeles.The fourmen transferred on the indicated dates and are performing basically the same typeof work at Anaheim as they did at Los Angeles.While the evidence by Respondent attempts to establish a dichotomy betweenthe operations of Prosser and Green, the fact is that these two men were the twotopmanagement representatives at Anaheim, were getting the operation started,were admittedly in daily contact with each other, and, on November 4, Prosserdiscussedwith Green, his acting personnel manager, the demand of the IBEWfor recognition.There can be little doubt that Green and Prosser discussed thetransfer of the four employees to Anaheim.6I find it difficult to believe that Personnel Manager Haeger, at Los Angeles,who was handling the details of the "transfer" of the four men and who waspurporting to speak for the Anaheim plant with the UE representatives, did notcommunicate with Green and Prosser, neither of them a personnel man, concern-ing the four admittedly valuable employees.Haeger testified that during Novem-ber Respondent's labor relations department in Milwaukee had instructed him asto the position he should take with the UE on the latter's claim that its contractcovered Anaheim; that is, he in effect was authorized to speak for Anaheim.4 The General Counsel does not contend herein that the Anaheim plant was an accretionto the Los Angeles unit. This, in effect, is also Respondent's position.6 Green testified that he told two of the four on November 5 and the remainder onNovember 7 that they had jobs at Anaheim. The contract was signed late on November 7.6I deem it immaterial to the instant issue whether this be a transfer in the normalsense of the word or whether it was a quit and rehire as Respondent's records demon-strate.Totally aside from the fact that Respondent recognized at Anaheim the lengthyseniority of these' employees for the purposes of vacation and other benefits, the crucialfact is that the Anaheim officials knew that the fourmen were ontheir way. A. O. SMITH CORPORATION329Haeger also,itmust be noted,never told the UE to contact Prosser or othersatAnaheim and admitted notifying Anaheim personnel,presumably Prosser orGreen,on November 5, that two of the four men were coming over.He alsotestified that he did not know of the recognition of the IBEW until after Novem-ber 9.However,Haeger did admit that he handled personnel work for Anaheim priorto the time the equipment was moved from Los Angeles to Anaheim,this beingthe week of November 4, but that he stopped doing so about the time of themove.On the other hand,he admitted that he did get involved at Anaheimwhen the officials at the latter plant wanted advice and that he learned on Novem-ber 4 from Prosser or Green that they had hired several personnel.Finally,Haeger admitted that he had never had any discussions with the management groupinLos Angeles,with Prosser, or even with the labor relations department inMilwaukee as to any line of authority or demarcation between himself and Prosserin the handling of labor relations at Anaheim.I find, in view of the foregoing,thatHaeger was still participating,in part at least, in Anaheim personnel workduring November.In sum,during the week starting Monday, November 4,Respondent was in theprocess of moving equipment from the Los Angeles plant to the Anaheim plant.Production started on a small basis on November 8 and may have been startedby two men as early as November 7. Respondent'scomplement of personneltotaled four men on November 4 and all were engaged in maintenance workpreliminary to production.All four signed IBEW cards and on November 5and 7, Respondent extended recognition and signed a contract respectively.Notonly were these four employees concededly too small a number to carry on mini-mum production,but recognition was extended to the IBEW at a time whenRespondent knew that four UE members were coming over from Los Angeles,as they did on November 9 and 11. In addition,as set forth,Respondent re-quired a minimum of 15 production employees by the end of that month andthereafter a still larger number.The General Counsel has placed reliance herein on the Board decision inTheEnglander Company, Inc.,114 NLRB 1034,1043, enfd.asmodified 237 F. 2d599 (C.A. 3).In that case,the Board adopted language reflecting its long-stand-ing policy,that "an employer illegally assists and supports a union by granting itexclusive recognition before he has a representative complement in an appropriateunit in his employ. . .such illegal assistance and support is `aggravated where,as here, the agreement that grants recognition also requires the covered employeesas a condition of their employment to join and pay dues to a labor organizationthey have not freely chosen.' "Ifind that case fully applicable to the present one. In both cases, recognitionwas extended before the plant was in production and when only a small percent-age of the planned complement of employees was at work, and at that only inmaintenance operations preliminary to the commencement of production.Hereas there the employees were covered by a union-security agreement which waspromptly brought to their attention by management.In view of the foregoing considerations,Ifind that Respondent lent unlawfulassistance and support to the IBEW within the meaning of Section 8(a)(2) of theAct by granting it recognition before Respondent had a representative work forceand at a time when the complement of personnel was admittedly in the processof a planned rapid expansion.Furthermore,as the contract covering these em-ployees required them as a condition of their employment to join and pay duesto a labor organization not of their choosing,on penalty of discharge,Ifind thatRespondent has thereby discriminated with respect to terms and conditions ofemployment,thus encouraging membership in a labor organization within themeaning of Section 8(a)(3) of the Act. I further find that by the foregoing con-duct,Respondent has interfered with, restrained,and coerced its employees in theexercise of the rights guaranteed by Section7 of the Act, therebyviolating Section8(a)(1) thereof.SeeThe Englander Company,Inc.,118NLRB707;NationalElectronicManufacturing Corporation,113 NLRB 620;Hibbard Dowel Co.,113NLRB28; Safeway Stores,IllNLRB 968; andJohn B. Shriver Co.,103NLRB23, 38.See alsoIllinoisMalleable Iron Company,et al.,120 NLRB 451.D. The Midwest Piping argumentThe General Counsel has further urged,as a parallel argument,that recognitionwas unlawfully granted to the IBEW by Respondent at a time when there wasa real question concerning representation,thereby independently violating Section8(a)(1) and(2) of the Act within the meaning ofMidwest Piping & Supply Co., -330DECISIONS OF NATIONAL LABOR RELATIONS BOARDInc.,63NLRB 1060, as well as Section 8(a)(3) in view of the union-securityagreement that was signed. Some of the facts pertinent to this latter issue havebeen previously set forth.Initially, as noted, the UE has been the collective-bargaining representative atleast since September 12, 1955, of the approximately 500 production and mainte-nance employees of the Pacific Coast Works at Los Angeles with the customaryexclusions as well as an excluded unit of approximately 24 represented by anotherlabor organization.The current contract containing the customary 30-day union-security clause does not expire until September 11, 1958.On August 1, 1957, Arnold Prosser, assistant general manager of the PacificCoastWorks, was designated as manager of the Aeronautical-Western Divisionand on October 1 a new plant was leased at Anaheim. The intent, duly realized,was to operate this as an independent operating facility.Certain military opera-tions carried on at Los Angeles were transferred to Anaheim which was to per-form solely military work.Thiswork had previously been performed by theregular divisions at Los Angeles, but intraemployer charges were made to theaeronautical department under Prosser for work performed.As found, no per-sonnel department was established for Anaheim whose complement of personnelis small, ranging up to 21 or 24 at the present time.Until the second week ofNovember Prosser's immediate subordinate, Green, manager of engineering andsales, handled personnel duties; as heretofore found, Ray Haeger, personnel man-ager at Los Angeles also participated in personnel discussions involving the Ana-heim plant.It is clear and I find that the impending transfer of certain operations toAnaheim became a cause of concern to the UE which was disturbed over theeffect on its membership at Los Angeles.The news of the October 1 lease becameknown and on October 3 a meeting was held between Patrick Chaplin, presidentof Local 1004, accompanied by a union negotiating committee, and two officersof Respondent, Plant Superintendent Robert Houser and Personnel Manager RayHaeger of the Los Angeles plant.Chaplin,Haeger, and one of the negotiatingcommittee, Chief Stewart Alderete, testified herein as did International Represen-tativeKirkland of the UE.The union committee was formally notified of the lease on this occasion byHaeger.Chaplin testified that the union committee claimed that if the work or-union members were transferred to Anaheim, the UE would demand recognitionbecause its contract was allegedly applicable to that plant.Haeger supplied few-details as to this meeting, but elsewhere testified that the UE did not claim thattheir contract applied to Anaheim until a subsequent meeting on November 4.However, he admitted telling the UE at a November 1 meeting that Anaheim was-a separate unit and that the UE would have no representation there.Obviously,he would not have spoken thus had the UE not made or renewed a claim for-recognition or representation at Anaheim.Accordingly, I credit Chaplin's versionof the conversation.?On November 1, Respondent met again with the union committee and, asHaeger testified, notified them that a decision had been made as to what products-would be moved to Anaheim during the week starting November 4. The fact is,however, that the decision had been made long before as to three of the itemsto be moved, but the final decision as to the fourth, a pump, had been made onlythatmorning.According to Chaplin, Haeger stated that the UE would have nojurisdiction at Anaheim because the contract did not apply.The UE claimed thatthiswas unfair to UE members, presumably those who were desirous of trans-ferring to avoid reductions in force or cuts in pay.As noted, Haeger told theunion committee that this was a separate unit at Anaheim and that the UE wouldhave no representation there.On November 4 another meeting was held.There are a number of conflictsat this point, but it suffices here to Point out, as Haeger conceded, that the UE didcontend that the contract was applicable to Anaheim. It will be borne in mindthat layoff notices had been issued on November 1 to Los Angeles personnel andthat Haeger knew at this point which employees would be affected and would bein the running for Anaheim jobs in order to avoid a cut in pay.As noted, thisgroup included Stone, Davis, Wogberg, and Poissant.Haeger did not on this occa-sion claim that he was unauthorized to speak for Anaheim, but, in fact, speaking7In 1965, anticipating a transfer of the entire operation from Los Angeles to a newplant, the IJE had attempted while negotiating the 1955 contract, to delete a reference toits being applicable to Los Angeles.This deletion was successfully resisted by Respondent. A. O. SMITH CORPORATION331for Respondent as I find, rejected the UE's claim for recognition based upon theLos Angeles contract.The UE did not claim that it had organized any Anaheim employees as of thatdate and I find that it did not. The record warrants the finding that its claimfor recognition was based primarily upon the argument that its contract applied.to the Anaheim operation.At this point, it is in order to recall that on November 1 the IBEW requestedrecognition at Anaheim in the form of a letter handed personally to Prosser.This claim was based upon cards signed by the three or four employees thenworking there; there were three employees on the payroll by November 1 and thefourth was hired on November 1 or 4. Prosser telephoned Milwaukee for instruc-tions, received them, and on November 4 arranged a meeting with the IBEW forNovember 5.Four cards were duly presented and inspected on that date byRespondent and a letter recognizing the IBEW was promptly sent to that organi-zation that same day.On November 7, Respondent and the IBEW signed a con-tract containing the customary 30-day union-security clause.On November 8,production started at Anaheim, although two employees may have been put onproduction on November 7.On November 6, another meeting was held between the UE and Respondent.and, according to Haeger, the UE persisted in the claim that its contract wasapplicable to Anaheim.Haeger, it is to be noted, knew on the previous day thattwo of the four Los Angeles transferees to Anaheim, Poissant, and Davis, were-definitely checking out at the end of the week and moving to the Anaheim plant;he learned on November 7 that Stone and Wogberg would transfer.No mentionwas made of the recognition of the IBEW at Anaheim, because the UE obviouslydid not know about it, and, according to Haeger, he did not learn of this untilsometime in the week starting November 11, and then only through a casualconversation with Prosser.Haeger conceded, however, that he did transmit the UE's requests for recogni-tion to Milwaukee as promptly as they were made.Accordingly, it is clear thatthe labor relations office in Milwaukee was apprised of negotiations both at LosAngeles and at Anaheim.While Haeger and Prosser claimed no knowledge ofwhat the other was doing with the respective labor organizations, a contentionIdo not accept on this record, the Milwaukee office is hardly in a position to-soclaim.It is deemed unnecessary therefore to decide a conflict as to whetherHaeger told the UE committee on November 6 that the UE should get certified.Another meeting was held on November 7 or 8 with the same results, althoughHaeger conceded that he told the union committee that they should organize theAnaheim plant if they felt they had jurisdiction .8The UE had filed a grievance on November 4 at Los Angeles demanding thatLos Angeles employees be transferred to Anaheim or considered therefor in accord-ance with the provisions of its contract at Los Angeles.This grievance wentthrough the various steps of the grievance procedure.On November 14, Superin-tendent Houser of Los Angeles wrote to President Chaplin that the UE contractdid not cover Anaheim and that the grievance was denied; this communicationfollowed a third step grievance meeting on November 11.After a fourth stepgrievancemeeting on November 21, Haeger on November 26 wrote Chaplin tothe same effect.Haeger reaffirmed the prior decision by Houser, viz, that thecontract was not applicable to Anaheim.I deem it significant that Haeger did not make any reference in this communi-cation to another bargaining agent being in the picture at Anaheim, although heallegedly had learned thereof during the week of November 11.Obviously, thecontext was such that candor would have required such a disclosure.The picturewas one of a labor organization, the UE, claiming that its contract was applicableto Anaheim and Respondent contending that it was not. But Haeger concealed thefact that another labor organization had been duly recognized at Anaheim, a factwhich presented a far greater obstacle to the UE claim than a mere question ofcontract interpretation.Haeger's explanation for not mentioning this was that itnever occurred to him.As a result, I do not credit Haeger's testimony as to thedate he first learned of recognition of the IBEW and the contract. I believe helearned of it much earlier that month.sThere is evidence that the four transfereesfrom Los Angeles,allUE members ingood standing with dues checked off through the month of November,either refused orfailed to sign UE cards which were profferedthemduring this period or after they startedworking atAnaheim.I do not consider this under the circumstances to be dispositive ofthe basic issue. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDAlso of significance herein is the fact that contemporaneously with the Anaheimsituation, theUE was attempting to procure recognition as the representative ofcertain of Respondent's employees at the Maywood plant.Although the UE hada great majority of signatures to cards from those in the unit and it appears tohave been a one-union situation, Haeger took the position that they should getcertified by the Board, rejecting a card check or a private election. I deem itunnecessary to resolve the conflict as to whether Haeger informed the UE thatthiswas company policy.The fact is that an election was demanded as the priceof recognition in an established plant in significant contrast to the Anaheim situa-tionwhere there was hasty recognition by card check at a time when a smallfaction of the planned complement of personnel had not even started production.In sum, the UE had repeatedly claimed and was claiming that its contract withthe Respondent covering the Los Angeles plant was applicable to the small plantbeing set up at Anaheim to which certain of Respondent's operations were beingtransferred.The General Counsel does not contend that Anaheim was an accre-tion to the Los Angeles unit and the record would seem to indicate that Respond-ent was indeed putting up a separate unit to concentrate on military production.Nevertheless, this production was transferred from the Los Angeles plant andRespondent well knew that certain of the Los Angeles employees, members of theUE, would be transferred to the plant. I find that this created a real questionconcerning representation at Anaheim.Novak Logging Co.,119 NLRB 1573.I find in view of the foregoing that Respondent did not maintain the neutralityrequired in the situation.On the contrary Respondent resolved the conflictingrepresentation claims, thus preventing a representative complement of personnelfrom expressing their free choice of a bargaining representative.It thereby ac-corded unwarranted prestige and support to the IBEW. I find, on this posture ofthe case, that Respondent by entering into a union-security agreement with theIBEW has engaged in unfair labor practices within the meaning of Section 8(a)(1), (2) and (3) of the Act.IllinoisMalleable Iron Co., supra; Novak LoggingCo., supra; Pittsburgh Valve Company, etc.,114 NLRB 193;Hibbard Dowel Co.,supra;Knickerbocker Plastic Co., Inc.,104NLRB 514, enfd. 218 F. 2d 917(C.A. 9); andSunbeam Corporation,99 NLRB 546.E.Other allegationsThe complaint further alleges, as an independent violation of Section 8(a)(1)of the Act, that various representatives of Respondent, on or about November 1,1957, "did state that one of the reasons for moving the Aeronautical Division fromLos Angeles to Anaheim, California, was because the Company could not operateunder the UE contract."The record discloses that at the meeting of November 4, according to PresidentChaplin of Local 1004 and International Representative Kirkland, Personnel Man-ager Haeger was asked why the Los Angeles contract did not apply to Anaheim.Haeger replied that this was because the Los Angeles contract was too rigid.According to Chief Steward Alderete, Haeger stated that the Aeronautical workwas being moved from Los Angeles to Anaheim because the contract was toorigid and lacked flexibility.Haeger denied that he at any time stated the work was being transferred becauseRespondent could not operate under the Los Angeles contract.He admitted statingon November 4 that (1) the Anaheim plant could not operate under the LosAngeles contract because it was contrary to Respondent's policy to have more thanone plant in a unit; (2) it would be difficult to handle plantwide seniority in twoplants so far apart; and (3) the Los Angeles wage structure could not apply toAnaheim because employees at Anaheim would be required to perform varyingtasks in the course of a workday.Ihave some doubts that this particular allegation of thecomplaint states anunfair labor practice.On the assumption that it does, only the testimony ofAlderete attributes a statement of the nature alleged to Haeger and I find Haeger'sversion of the incident to be more complete.But, in any event, in the posturemost favorable to the General Counsel, a finding based upon this statement wouldadd nothing to the remedy hereinafter recommended.Accordingly, I shall recom-mend that this allegation of the complaint be dismissed.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in con-nection with its operations described in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the several.States A. O. SMITH CORPORATION333and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. It has been found that Respondentviolated Section 8(a)(1), (2), and (3) of the Act by executing and maintaininga union-security agreement with the IBEW. I shall therefore recommend thatRespondent withdraw recognition from the IBEW as the representative of its em-ployees at the Anaheim, California, plant and cease giving effect to its agreementof November 7, 1957, with that labor organization, or any modification, extension,supplement, renewal or substitute therefor, unless and until the IBEW shall havebeen duly certified by the Board as the representative of such employees.Section 9 of the complaint alleges that Respondent has required employees andapplicants for employment to pay initiation fees and dues pursuant to the above-described contract.This conduct is not included in the unfair labor practice alle-gations, so I construe it as bearing on the remedy the General Counsel is seeking.This is manifestly a reference to the Board remedy in such situations as this ofrequiring reimbursement of dues and initiation fees. See e.g.,Hibbard Dowel Co.,supra.It is true that in some decisions the Board has not ordered the reimbursementof dues on the theory that the employer did notcoercedues payments by meansof an involuntary checkoff.See e.g.,Milco Undergarment Co., Inc.,106 NLRB767, andStandard Transformer Company, 97NLRB 669. See alsoN.L.R.B. v.Shedd-Brown Mfg. Co.,213 F. 2d 163 (C.A. 7), andN.L.R.B. v. Braswell MotorFreight Lines,213 F. 2d 208 (C.A. 5). But it is significant that in the last-citeddecision, the court expressly distinguished that case from an earlier decision in thesame circuit where it enforced a Board order requiring reimbursement of uniondues.N.L.R.B. v. Parker Bros. & Co.,209 F. 2d 278 (C.A. 5). The courtstressed the fact that in theParkercase, payment of the dues had been coercedunder a closed-shop contract.Obviously, for thepurposeof this discussion aunion-security contract is on the same plane.See alsoN.L.R.B. v. Local 404,International Brotherhood of Teamsters, etc. (Brown Equipment),205 F. 2d 99(C.A.1); Local 983, United Brotherhood of Carpenters and Joiners of America(0.W. Burke Company),115 NLRB 1123;United Association of Journeymen &Apprentices, etc., Local 231 (Brown-Olds),115 NLRB 594; andHibbard DowelCo., supra.Although the instant contract has no checkoff clause, it does establish the re-quirement for employees of continued membership in the IBEW in order to retaintheir jobs.United Association of Journeymen & Apprentices, etc., Local 231(Brown-Olds), supra.The coercive element in these situations is obviously not thecheck-off of dues but, more basically, the union-shop clause which requires unionmembership, and, of course, the payment of initiation fees and dues under penaltyof discharge.BroderickWood Products Company,118 NLRB 38. This elementof coercion is, of course, endemic to any union-security contract and the partiessignatory thereto run the risk that the contract is an unlawful one, for a union-security clause is a narrow exception to the broad ban against discrimination whichisa policy of the Act and it must, therefore, be narrowly construed.Radio Offi-cers'Union, etc. v. N.L.R.B.,347 U.S. 17.Clearly, under this union-security agreement, the payment of initiation fees anddues has been coerced as the price of employment.Accordingly, to effectuate thepolicies of the Act, I shall recommend that Respondent refund to the respectiveemployees of the Anaheim plant sums equal to the initiation fees and dues paidby those employees to the IBEW. It is not recommended, however, that thisorder be made applicable to sums paid by the four employees who joined theIBEW, presumably of their own volition and not pursuant to the contract, priortoNovember 7, 1957, the date the contract- was executed.Although these funds are presumably in the hands of the IBEW, which in realityis in the nature of a joint tort feasor, there is no charge or complaint before meagainst that organization, and I am constrained therefore to direct the remedy onlyagainst Respondent.Upon the basis of the-foregoing findings of fact, and upon the. entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent,A. O. Smith Corporation,isengaged in commercewithin,themeaning ofSection 2(6) and(7) of the Act. F334DECISIONS OF NATIONAL LABOR RELATIONS BOARD,:: ,2.United Electrical,Radioandi'MachineWorkersof America,Local 1004, andInternationalBrotherhood of Electrical Workers, Local 1710, AFL-CIO,are labororganizationswithinthemeaning of Section2(5) ofthe Act.3.By- contributingsupport tothe IBEW,,Respondent has engaged in unfairlabor practices within themeaning of Section 8(a) (2) of the Act.4-By discriminating with respect to terms and conditions of employment, Re-spondent has engaged in unfair labor practices within the meaning of Section8(a) (3) of the Act:5.By the foregoingconduct,Respondent has interfered with,restrained, andcoerced its employees in the exerciseof therights guaranteed by Section 7 of the.Act, therebyengaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.[Recommendations omitted from publication.]National By-Products Company iandInternationalBrother-hood of Teamsters,Chauffeurs, Warehousemen&Helpers ofAmerica,,Local:No. 452,Petitioner.CaseNo. 80-RC-1451.December 5,195-8DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before F. T. Frisbey, hear-ing officer. The hearing officer's rulings made at thehearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with thiscase to a three-member panel [Chairman Leedom and MembersBean and Fanning].Upon the entire record in this case, the Board finds :.1.Capitol Rendering Company, named as the Employer in thepetition and herein called Capitol, as well as Greeley Rendering Com-pany and Sterling Rendering Company, herein respectively calledGreeley and Sterling; are all local unincorporated branches of Na-tionalBy-Products Company, an Iowa corporation, herein calledNational. The record establishes that Dunn, the generalmanager ofCapitol, is directly responsible to National for the operations ofCapitol, Greeley, , and Sterling, including the operations involvingthe employees designated in thethe petition, and that the payroll. andbookkeeping necessary to the -personnel administrationof thesebranches is handled through National's centraloffice in Des Moines,Iowa. On these facts, we find that National is the Employer of theemployees designated in the petition.Capitol contends that as it is not the Employerand asthe petitionnamed, and was served upon, Capitol and not Employer, the 'petitionis defective.We donot agree.General Manager Dunn, a representa-3The case caption is amended to reflect the correct name of the Employer as establishedby evidence adduced at the hearing and set forth hereinafter.122 NLRB No. 48.